Citation Nr: 0424806	
Decision Date: 09/09/04    Archive Date: 09/16/04

DOCKET NO.  03-23 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating higher than 50 percent for 
traumatic organic brain syndrome.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel







INTRODUCTION

The veteran served on active duty from June 1975 to December 
1978.

This case comes before the Board of Veterans' Appeals (Board) 
from a June 2000 RO decision which denied an increase in a 30 
percent rating for traumatic organic brain syndrome and also 
denied a TDIU rating.  Subsequently, in July 2003, the RO 
granted an increased rating of 50 percent for traumatic 
organic brain syndrome.  The veteran continues to appeal for 
a higher rating for this condition, and also seeks a TDIU 
rating.

The Board notes that the veteran was represented by Mr. R. 
Edward Bates, Esq.  However, effective July 28, 2003, VA 
revoked Mr. Bates' authority to represent VA claimants.  In 
July 2004, the veteran was sent a letter informing him of 
this and apprising him of his options with regard to 
representation.  The letter informed him that if no response 
was received within 30 days of the date of the letter, VA 
would assume that he wanted to represent himself and would 
resume review of his appeal.  No response was received.   


FINDINGS OF FACT

1.  The veteran's traumatic organic brain syndrome produces 
no more than some occupational and social impairment with 
reduced reliability and productivity due to various symptoms.

2.  The veteran's service-connected disabilities include 
traumatic organic brain syndrome, currently rated 50 percent; 
and residuals of a scalp laceration, currently rated as 
noncompensable.  His combined compensation rating for 
service-connected disabilities is 50 percent.  His service-
connected disabilities do not preclude him from securing or 
following a substantially gainful occupation.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for 
traumatic organic brain syndrome have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9327 (2003).

2.  The requirements for a TDIU rating have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16, 4.19 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Army from June 1975 
to December 1978.  His service medical records show that he 
suffered a head injury in September 1978 as a result of a 
motor vehicle accident.

In November 1980, the RO granted service connection for non-
psychotic organic brain syndrome with brain trauma.  A 30 
percent rating was assigned for the condition.

VA and private medical records from the early 1990's show 
extensive treatment for various physical disabilities and 
psychological disorders.

Social Security Administration (SSA) records dated in March 
1995 show that the veteran was found to be under a disability 
as of June 15, 1989.  The primary diagnosis was chronic 
paranoid schizophrenia, and a secondary diagnosis of mood 
disorder was indicated.

The veteran's current appeal arose from an April 2000 
application for benefits.  VA outpatient treatment records 
dated in 1999 and 2000 show treatment for a psychiatric 
disorder.  In February 1999 he was noted as having no 
delusions and normal insight with intact judgment.  
Adjustment disorder was assessed, and a GAF of 65 was 
indicated.  A GAF of 65 was again indicated in July 1999.  In 
January 2000, he was seen following release from jail where 
he was being held for assaulting his girlfriend.  His speech 
was slow but coherent and goal-directed.  He described his 
mood as depressed and his affect was congruent with his mood.  
He admitted audio and visual hallucinations, as well as 
suicidal and homicidal thoughts, but said he had no plan to 
follow through on his thoughts.  There was no evidence of 
psychosis or mania, and he had adequate insight and judgment.  
The impression at this time was psychotic disorder secondary 
to traumatic brain injury and alcohol abuse.  He was given a 
GAF score of 59.  

Lay statements dated in January 2000 from the veteran's 
sister and friends indicate that he suffered from back and 
neck pains after his military service.  It was stated that he 
was in considerable discomfort most of the time.

In a statement submitted in November 2000, the veteran 
indicated that he had last worked in a janitorial capacity in 
July 1998.  He reported that he had begun this employment in 
April 1998, and worked approximately 19 hours each week.  He 
further stated that his employment was terminated because he 
quit, and indicated that was not receiving retirement 
benefits.  

In November 2000, the veteran was given a VA brain and spinal 
cord examination.  He reported that he had currently just 
started working in TV production.  Prior to that he had held 
various jobs since 1986, but had not worked for an extended 
period of time at one job.  He was currently divorced but 
living with his ex-wife, and had one son.  It was noted that 
he had been receiving Social Security disability for 5 years, 
and was not on any medications.  He reported no memory 
problems, dizziness, or epilepsy, but said his speech slurred 
a little when he was hyper and his vision was fuzzy 
sometimes.  On physical examination he was oriented with good 
memory, but had minimally slurred speech with multiple 
syllables.  Following physical examination, the examiner's 
diagnostic impression was mild organic brain syndrome with 
mild memory and calculation deficits.  There were no motor 
sensory, cranial nerve, or balance disabilities.  A history 
of paranoid schizophrenia was also indicated.

In November 2000, the veteran was also given a VA mental 
disorders examination.  It was indicated that he spent two 
days a month doing volunteer work at a public access studio.  
He had been married twice but was now divorced, and had one 
child from a non-marital relationship.  He reported that he 
had no contact with this child.  He was currently living with 
his first ex-wife, and was supported by her salary and his VA 
benefits and Social Security disability.  He was currently 
studying television production at a technical school and 
doing well, and also worked with his own video equipment to 
make money in his spare time.  He said that he currently 
suffered from back and neck pain but was otherwise in good 
health.  He reported being seen on an outpatient basis for 
his psychiatric disorder, but was not currently taking any 
medication for it.  He reported no drug use, and said that he 
drank beer very rarely.  On mental status examination, he was 
pleasant and his mood and affect were appropriate.  He was 
cooperative and oriented.  His attention and concentration 
were within normal limits, but his short-term memory was 
impaired.  Long-term memory was unimpaired, but there were 
events in his history that he seemed to have difficulty 
recalling.  He was aware of current events and demonstrated 
the ability to think in abstract terms.  His fund of 
knowledge was fair, and he was able to do simple mental 
calculations correctly.  He said he experienced auditory 
hallucinations approximately once a day, and also reported 
command hallucinations.  He further reported visual 
hallucinations.  He admitted having suicidal ideations, and 
said he became worn out from thinking.  He indicated that he 
directed considerable energy towards coping with his 
hallucinations, and said that he frequently desired to be 
unconscious.  He seemed to get no rest from his constant 
thinking.  He denied homicidal ideation or intent.  His 
insight was somewhat limited, and his social judgment was 
good.  Subjectively, he stated that he needed extra time in 
school because he had difficulty recalling information.  He 
also indicated that he had difficulty falling asleep because 
he was continually thinking.  He reported problems with 
thinking, maintaining focus, and recalling things.  The 
examiner's diagnostic impressions were cognitive disorder not 
otherwise specified by history, psychotic disorder not 
otherwise specified secondary to traumatic brain injury, and 
intermittent alcohol abuse with current usage denied.  He was 
given a GAF score of 51.  The examiner indicated that the GAF 
score reflected moderate to serious symptoms of a psychotic 
nature, but the veteran was able to control them well enough 
to manage his life with some breakdowns from time to time.     

Lay statements dated in January 2001 from the veteran's ex-
wife, pastor, and a friend indicate that he went through mood 
swings and had difficulty socializing with others.  It was 
stated that he preferred to be alone, had a short attention 
span, experienced anxiety at work, had delusions of grandeur, 
and had difficulty sleeping.

In July 2003, the RO granted an increased rating, to 50 
percent, for the veteran's service-connected traumatic 
organic brain syndrome.  This rating was made effective as of 
January 19, 2000.

II.  Analysis

As a preliminary matter, the Board observes that VA has a 
duty to assist in the development of facts pertinent to the 
veteran's claim.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, 114 Stat. 2096 (2000) (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), went into effect.  VA has promulgated 
revised regulations to implement these changes in the law.  
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2002).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and  inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant was 
notified of the information necessary to substantiate his 
claim and which information and evidence he was to provide to 
VA and which information and evidence VA would attempt to 
obtain on his behalf by means of the discussions in a June 
2003 letter and the July 2003 statement of the case.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c),(d).  
The duty to assist also includes obtaining records of 
relevant treatment at VA facilities, and any other relevant 
records held by any Federal department or agency identified 
by the appellant.  If VA is unable to obtain records 
identified by the appellant, VA must notify him of the 
identity of the records that were not obtained, explain the 
efforts taken to obtain the records, and describe any further 
action to be taken.

The Board finds that VA has met its duty to assist the 
appellant in the development of his claim under the VCAA.  VA 
examinations have been provided which address the claims on 
appeal.  Service and VA medical records have been associated 
with the claims file, and there do not appear to be any 
outstanding private or other medical records that are 
relevant to this appeal.

The Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  

A.  Increased rating for traumatic organic brain syndrome

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  However, in a claim for an 
increased rating, the present level of disability is of 
primary concern; the more recent evidence is generally the 
most relevant, as it provides the most accurate picture of 
the current severity of the disability.  Francisco v. Brown, 
7 Vet.App. 55 (1994).

The criteria for rating mental disorders (including organic 
mental disorders, Code 9327) are found in 38 C.F.R. § 4.130 
(2003).  The criteria provide that a 50 percent rating is to 
be assigned for occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is assigned where there is occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9327 
(2003).  

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 
Vet.App. 436 (2002).

The evidence of record shows that in recent years the veteran 
has spent his time attending classes in television 
production, and has also done some volunteer work at a public 
access studio.  Indications are that he has done well in 
these areas, and has used some of his skills to earn 
additional income in his field of study.  SSA disability 
benefits were granted in March 1995 on the basis of chronic 
paranoid schizophrenia.  Socially, the evidence indicates 
that he has been married and divorced twice but is living 
with his first ex-wife, and he has one child.  Lay statements 
have suggested that he prefers to be alone and has difficulty 
socializing with others.

Psychiatric symptoms reported by the veteran include slightly 
slurred speech, difficulty sleeping, problems recalling 
information, and difficulty maintaining focus.  He also 
reported both auditory and visual hallucinations, and 
admitted having suicidal ideations.  At his most recent VA 
examination, he was pleasant, cooperative, and oriented.  His 
mood and affect were appropriate.  His attention and 
concentration were within normal limits, and his long-term 
memory was unimpaired.  His short-term memory was impaired, 
but he was aware of current events and had a fair fund of 
knowledge.  He was able to think in abstract terms, and was 
able to do simple mental calculations.  His insight was 
limited, and his social judgment was good.  The examiner 
indicated that his psychiatric symptoms were moderate to 
serious, but he was able to control them and experienced only 
intermittent breakdowns.

In evaluating the evidence, the Board has noted the various 
GAF scores which clinicians have assigned.  The GAF is a 
scale reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.  See Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 
240 (1995).  In recent years the veteran has been assigned 
various GAF scores, generally ranging in the 50s.  At his 
most recent VA examination, he was assigned a GAF score of 51 
and was indicated as having moderate to serious symptoms.  
Under DSM-IV, a GAF score of 51 to 60 indicates moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  An examiner's 
classification of the level of psychiatric impairment at the 
moment of examination, by words or by a GAF score, is to be 
considered, but it is not determinative of the percentage VA 
disability rating to be assigned; the percentage evaluation 
is to be based on all the evidence that bears on occupational 
and social impairment.  See 38 C.F.R. 
§ 4.126; VAOPGCPREC 10-95.
  
Upon consideration of all the evidence, the Board finds that 
the weight of the evidence establishes that the veteran's 
traumatic organic brain syndrome symptoms are most consistent 
with the criteria for the current 50% rating.  Few of the 
symptoms listed in the criteria for a 70 percent rating are 
shown.  Impairment from traumatic organic brain syndrome more 
nearly approximates the criteria for a 50 percent rating 
rather than the criteria for a 70 percent rating, and thus 
the lower rating of 50 percent is appropriate.  38 C.F.R. 
§ 4.7.
   
The weight of the evidence establishes that the veteran's 
service-connected traumatic organic brain syndrome is no more 
than 50 percent disabling.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply, and an increased rating must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski , 1 Vet. App. 49 
(1990).

B.  TDIU rating

A total disability rating based on individual unemployability 
(i.e., a TDIU rating) may be assigned where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).  Where these percentage 
requirements are not met, entitlement to benefits on an 
extraschedular basis may be considered when the veteran is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, and 
consideration is given to the veteran's background including 
his employment and educational history.  38 C.F.R. §§ 
3.321(b), 4.16(b).  The Board does not have the authority to 
assign an extraschedular TDIU rating in the first instance, 
although appropriate cases must be referred to the Director 
of the VA Compensation and Pension Service for such 
extraschedular consideration.  Bowling v. Principi , 15 Vet. 
App. 1 (2001). 

The veteran's service-connected disabilities include 
traumatic organic brain syndrome, rated 50 percent; and 
residuals of a scalp laceration, rated as noncompensable.  
His combined compensation rating for service-connected 
disabilities is 50 percent.  Therefore, he does not satisfy 
the percentage rating standards for a TDIU rating.

The Board must consider whether referral to the designated VA 
official for consideration of a TDIU rating on an 
extraschedular basis is warranted.  Bowling, supra.

For a veteran to prevail on a claim for a TDIU rating, the 
record must reflect some factor which takes the case outside 
the norm.  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A high rating 
in itself is recognition that the impairment makes it 
difficult to obtain or keep employment, but the ultimate 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).

The evidence shows that the veteran has held various jobs 
since 1986.  At his most recent VA examination, he indicated 
that he had just begun working in TV production, and also 
said that he was studying television production at a 
technical school and doing well.  He further indicated that 
he did volunteer work, and also said that he used his own 
video equipment to earn additional income in his spare time.  
In March 1995, SSA disability benefits were granted on the 
basis of chronic paranoid schizophrenia, a non-service-
connected condition.  In addition to this non-service-
connected condition, he has other non-service-connected 
ailments which contribute to his overall disability picture.  
Impairment from these non-service-connected conditions may 
not be considered in support of a claim for a TDIU rating.  
38 C.F.R. § 4.19. 

In considering whether impairment from the veteran's service-
connected conditions alone precludes employment, the Board 
finds that the evidence as a whole does not suggest that 
service-connected traumatic organic brain syndrome and 
residuals of a scalp laceration render the veteran unable to 
secure and follow a substantially gainful occupation.  On the 
contrary, the evidence suggests that the veteran is able to 
attend school and earn income at the vocation of his choice.  
In the absence of evidence suggesting that his service-
connected disabilities alone render him unemployable, 
referral of the case to the Director of Compensation and 
Pension Service for consideration of a TDIU rating on an 
extraschedular basis is not warranted.  Bowling, supra.  

As the preponderance of the evidence is against the TDIU 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

A rating higher than 50 percent for traumatic organic brain 
syndrome is denied.

A TDIU rating is denied.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



